IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                               December 18, 2012 Session

              JOHN DOE v. MARK GWYN, DIRECTOR OF THE
             TENNESSEE BUREAU OF INVESTIGATION, ET AL.

                 Appeal from the Criminal Court for Sullivan County
                        No. C60,003    R. Jerry Beck, Judge


                 No. E2012-00497-CCA-R3-HC - Filed March 19, 2013


The petitioner, John Doe, filed a petition for habeas corpus relief in the Sullivan County
Criminal Court to challenge his guilty-pleaded, 1995 attempted aggravated sexual battery
conviction arising in that same court. Specifically, the petitioner, whose three-year sentence
was suspended, challenged his conviction based upon sanctions imposed upon him by 2004
and 2007 changes to the sexual offender registration law. The habeas corpus court
summarily dismissed the petition, and the petitioner appeals. We affirm the order of the
habeas corpus court.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which J OSEPH M.
T IPTON, P.J., and D. K ELLY T HOMAS, J R., J., joined.

Douglas A. Trant, Loretta G. Cravens, and Troy S. Weston, Knoxville, Tennessee, for the
appellant, John Doe.

Robert E. Cooper, Jr., Attorney General and Reporter; and John H. Bledsoe, Assistant
Attorney General, for the appellees, Mark Gwyn, Director of the Tennessee Bureau of
Investigation, et al.

                                         OPINION

               The petitioner’s 2011 petition for writ of habeas corpus focuses upon statutory
changes that occurred after his 1995 guilty plea and conviction. Although he was required
to register as a sexual offender when he was convicted in l995, the petitioner claims that
2004 and 2007 changes in the registration law resulted in his being reclassified as a violent
sexual offender for life. He claims that the reclassification removed his opportunity to be
removed from the registry after ten years following the expiration of his sentence and caused
his name and photograph to be published. He first claims that these changes wrought by the
legislature worked a breach of his plea contract with the State and that “[n]o subsequent law
can impair the vested rights of a contract.” The petitioner posits that, as a result of the State’s
action, the courts should specifically enforce his plea agreement. Secondly, he claims that
the 2004 and 2007 changes in the law have effectively and illegally banished him from
normal society. Finally, he maintains that these legislative changes violate his due process
rights because the law is vague and overbroad and impermissibly entangles criminal
sanctions with civil liberties. The State disagrees on all points and is particularly insistent
that the petition is barred because the petitioner is not restrained of his liberty and because
the claim is otherwise not justiciable in a habeas corpus proceeding.

              “The determination of whether habeas corpus relief should be granted is a
question of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v. State,
21 S.W.3d 901, 903 (Tenn. 2000)). Our review of the habeas corpus court’s decision is,
therefore, “de novo with no presumption of correctness afforded to the [habeas corpus]
court.” Id. (citing Killingsworth v. Ted Russell Ford, Inc., 205 S.W.3d 406, 408 (Tenn.
2006)).

                The writ of habeas corpus is constitutionally guaranteed, see U.S. Const. art.
1, § 9, cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for more than a
century, see Ussery v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee Code Annotated
section 29-21-101 provides that “[a]ny person imprisoned or restrained of liberty, under any
pretense whatsoever . . . may prosecute a writ of habeas corpus, to inquire into the cause of
such imprisonment and restraint .” T.C.A. § 29-21-101. Despite the broad wording of the
statute, a writ of habeas corpus may be granted only when the petitioner has established a
lack of jurisdiction for the order of confinement or that he is otherwise entitled to immediate
release because of the expiration of his sentence. See Ussery, 432 S.W.2d at 658; State v.
Galloway, 45 Tenn. 326 (1868). The purpose of the state habeas corpus petition is to contest
a void, not merely a voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d
186, 189 (Tenn. 1968). A void conviction is one which strikes at the jurisdictional integrity
of the trial court. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993); see State ex rel. Anglin
v. Mitchell, 575 S.W.2d 284, 287 (Tenn. 1979); Passarella v. State, 891 S.W.2d 619, 627
(Tenn. Crim. App. 1994).

                The requirement that the habeas corpus petitioner be imprisoned or restrained
of his liberty is a threshold condition to relief. Benson v. State, 153 S.W.3d 27, 31 (Tenn.
2004) (“A statutory prerequisite for eligibility to seek habeas corpus relief is that the
petitioner must be ‘imprisoned or restrained of liberty’ by the challenged convictions.”);
James Mark Thornton v. State, No. E2009-00399-CCA-R3-HC (Tenn. Crim. App.,

                                                -2-
Knoxville, July 15, 2010). In the absence of the petitioner’s imprisonment or other restraint
on liberty, summary dismissal of the petition for writ of habeas corpus is appropriate.

              Given the statutory hierarchy for approaching a habeas corpus analysis, we will
first address the threshold question of whether the petitioner, who is not imprisoned,
otherwise suffers a restraint on liberty. If a petitioner passes that threshold, we examine
whether an imprisoned petitioner’s sentence has expired or whether the underlying judgment
is void.

                                        I. Restraint of Liberty

             In the present case, the petitioner is not imprisoned; therefore, we address the
requirement of Code section 29-21-101 that he must suffer a restraint of his liberty as a
password for habeas corpus relief.

               In claiming that the petition in the present case is barred because the petitioner
suffers a restraint on his liberty, the State relies in part on Ward v. State, 315 S.W.3d 461
(Tenn. 2010). In Ward, our supreme court determined that mandatory registration as a sexual
offender was “a collateral consequence of the guilty plea.” Ward v. State, 315 S.W.3d 461,
463-64 (Tenn. 2010). Because the registration requirement is “remedial and regulatory”
rather than punitive, the court held that “the trial court was not required to advise the [guilty-
pleading] defendant of the requirement of sex offender registration.” Id.1 “In addition,” the
court said, “the registration act, although perhaps inconvenient for Mr. Ward, has no effect
on his range of punishment. We are joined in this view by a majority of the states in this
country.” Id. at 469.

               Ward, however, does not control the present case. Ward was an appeal in a
post-conviction proceeding, not in habeas corpus, and the utility in that case of discerning
between collateral and direct consequences of a guilty plea was in adjudicating whether the
accused, uninformed as to the consequence at issue, submitted a knowing and voluntary plea.
Thus, the parlance of collateral and direct consequences of pleas is unrelated syntactically
to whether a habeas corpus petitioner is restrained of his or her liberty. Our supreme court
hinted as much in May, stating, “A ‘collateral consequence’ of an illegality in a judgment is
not always so significant as to warrant habeas corpus relief.” May, 245 S.W.3d at 347.
Furthermore, in Ward, the supreme court cautioned that its ruling that the terms of the
registration law applicable to Ward should not be read as approval of other, inapplicable


        1
          The court further held, however, that “the trial court was required to advise the defendant of the
mandatory sentence of lifetime community supervision because it is a punitive and direct consequence of
the guilty plea.” Id. (emphasis added).

                                                    -3-
restrictions expressed in the law, such as those that apply when the victim is a minor. See
Ward, 315 S.W.3d at 472-73 (stating “nothing in this opinion precludes the possibility that
an amendment to the registration act imposing further restrictions may be subject to review
on the grounds that the additional requirements render the effect of the act punitive.
Secondly, we reiterate that the restrictions imposed by Tennessee Code Annotated section
40-39-211(a) & (c), applicable only to offenders whose victim was a minor, are not at issue
here because Mr. Ward’s victim was not a minor”) (footnote omitted). Thus, even though
the collateral-direct consequence regime is not applicable in the present case, Ward did
recognize that the restrictions placed upon a sexual offender whose victim was a minor have
more impact than the standard restrictions on sexual offenders.2

                “History, usage, and precedent can leave no doubt that, besides physical
imprisonment, there are other restraints on a man’s liberty, restraints not shared by the public
generally, which have been thought sufficient in the English-speaking world to support the
issuance of habeas corpus.” Jones v. Cunningham, 371 U.S. 236, 240 (1963). “[A] person
is not ‘restrained of liberty’ for purposes of the habeas corpus statute unless the challenged
judgment itself imposes a restraint upon the petitioner’s freedom of action or movement.”
Hickman v. State, 153 S.W.3d 16, 23 (Tenn. 2004) (emphasis added). In State ex rel.
Dillehay v. White, 398 S.W.2d 737 (Tenn. 1966), our supreme court determined that the
condition of an appearance bond that forbade the petitioner from traveling outside Maury
County was a restraint on her liberty for purposes of pursuing a writ of habeas corpus. State
ex rel. Dillehay v. White, 398 S.W.3d 737, 738 (Tenn. 1966).

              Tennessee Code Annotated section 40-39-211, as noted in Ward, embodies
provisions for regulating sexual offenders whose victims were minors that do not apply to
other sexual offenders:




        2
       The petitioner in the present case has not claimed that the retroactive application of the 2004 and
2007 amendments to the registration act violate principles of ex post facto. In Ward, the supreme court said,

                The registration act’s language evinces a clear intent that the registration
                requirements be applied retroactively to any sexual offender.
                Consequently, the registration act, in its present form, is applicable to Mr.
                Ward rather than the version in effect when he entered his plea.
                Consequently, we apply and construe the registration act as currently
                written.

Ward, 315 S.W.3d at 468 (citation and footnote omitted). The court noted that “[t]he United States Supreme
Court has upheld the retroactive application of Alaska’s registration law against an ex post facto challenge.”
Id. n.6 (citing Smith v. Doe, 538 U.S. 84, 105-06 (2003)).

                                                     -4-
                     (a) While mandated to comply with the requirements of
             this chapter, no sexual offender, as defined in § 40-39-202, or
             violent sexual offender, as defined in § 40-39-202, whose victim
             was a minor, shall knowingly establish a primary or secondary
             residence or any other living accommodation, knowingly obtain
             sexual offender treatment or attend a sexual offender treatment
             program or knowingly accept employment within one thousand
             feet (1,000') of the property line of any public school, private or
             parochial school, licensed day care center, other child care
             facility, public park, playground, recreation center or public
             athletic field available for use by the general public.

                     ....

                    (c) While mandated to comply with the requirements of
             this part, no sexual offender, as defined in § 40-39-202, or
             violent sexual offender, as defined in § 40-39-202, whose victim
             was a minor, shall knowingly reside with a minor.
             Notwithstanding this subsection (c), the offender may reside
             with a minor if the offender is the parent of the minor, unless
             one (1) of the following conditions applies:

                    (1) The offender’s parental rights have been or are in the
             process of being terminated as provided by law; or

                    (2) Any minor or adult child of the offender was a victim
             of a sexual offense or violent sexual offense committed by the
             offender.

T.C.A. § 40-39-211(a), (c). Also, Tennessee Code Annotated section 40-39-215 provides:

                    (a) While mandated to comply with the requirements of
             this chapter, it is an offense for a sexual offender, violent sexual
             offender or a violent juvenile sexual offender, as those terms are
             defined in § 40-39-202, whose victim was a minor, to
             knowingly:

                   (1) Pretend to be, dress as, impersonate or otherwise
             assume the identity of a real or fictional person or character or
             a member of a profession, vocation or occupation while in the

                                             -5-
              presence of a minor or with the intent to attract or entice a minor
              to be in the presence of the offender;

                     (2) Engage in employment, a profession, occupation or
              vocation, regardless of whether compensation is received, that
              the offender knows or should know will cause the offender to be
              in direct and unsupervised contact with a minor; or

                      (3) Operate, whether authorized to do so or not, any
              vehicle or specific type of vehicle, including, but not limited to,
              an ice cream truck or emergency vehicle, for the purpose of
              attracting or enticing a minor to be in the presence of the
              offender.

T.C.A. § 40-39-215(a).

                As can be seen, the restrictions relating to the present petitioner whose victim
was a minor impose significant restraints on freedom of action and movement. They restrict
the offender’s location of a residence and choice of employment, particularly in an urban
setting. They may adversely impinge upon an offender’s decision to marry when the
intended spouse is the parent of a minor child in residence. These restrictions apply during
the offender’s lifetime. If a restriction on extra-county travel in an appearance bond that by
its nature is temporary is a restraint upon liberty for purposes of pursuing habeas corpus
relief, we have no trouble discerning that the totality of restrictions placed upon a sexual
offender whose victim was a minor qualifies as a restraint on liberty for such purposes, and
we so hold.

                         II. Expiration of Sentence; Void Judgment

              Having determined that the petitioner is restrained of his liberty so as to pass
the threshold to habeas corpus relief, we move on to the next level of eligibility
determination – whether (a) an imprisoned petitioner is entitled to immediate release because
his sentence has expired or (b) whether the judgment is void. The petitioner must show that
he qualifies under one of these two rubrics. See Ussery, 432 S.W.2d at 658; State v.
Galloway, 45 Tenn. 326 (1868).

                      A. Immediate release from an expired sentence

               The petitioner may not advance his claim for habeas corpus relief based upon
expiration of his sentence because, although his three-year sentence expired long ago, he was

                                              -6-
also released long ago. He is not imprisoned and may not be held accountable any further
for the three-year sentence. Violation of the sexual offender registration provisions evoke
new criminal sanctions, see T.C.A. §§ 40-39-211(f), (g); -213(b); -215(c), and not revocation
of an expired, suspended sentence.

               In reaching the conclusion that the petitioner’s sentence has expired, we have
not overlooked the question whether the enduring restraint on liberty, which we identified
above, equates to an extension of the petitioner’s sentence. We determine, however, that the
restraint is not a “sentence” and that the petitioner’s sentence expired with the passage of
three years’ service on probation. In making this determination, we note first that the habeas
corpus statute, Code section 29-21-101, itself expresses a dichotomy between imprisonment
and restraint on liberty: “Any person imprisoned or restrained of liberty, under any pretense
whatsoever, except in cases specified in subsection (b) and in cases specified in § 29-21-102,
may prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and
restraint.” T.C.A. § 29-21-101(a) (emphasis added). The usage imports a difference in
meaning between imprisonment and restraint of liberty. Moreover, our supreme court has
acknowledged that a restraint on liberty does not equate to a sentence. See Hickman, 153
S.W.3d at 24 (“Indeed, the ten-day sentence has long ago expired, and the General Sessions
judgment does not impose any further restraint upon [the petitioner’s] physical movement
or action.”) (emphasis added). In May, the court relied heavily on Carafas v. La Vallee, 391
U.S. 234 (1968), wherein the Court observed that some restraints on liberty “‘survive[] the
satisfaction of the sentence imposed.’” Carafas v. La Vallee, 391 U.S. at 237-38 (quoting
Fiswick v. United States, 329 U.S. 211, 222 (1946)). Justice Koch noted in his dissent in
May that the declaration of infamy, which the majority had determined to be a restraint on
liberty for habeas corpus purposes, “survives the expiration of the defendant’s sentence and
remains in full force and effect.” May, 245 S.W.3d at 354 (Koch, J., dissenting) (emphasis
added). Indeed, the courts have viewed the expiration-of-sentence concept as being tied to
a prison sentence. See, e.g., Faulkner, 226 S.W.3d at 361 (“[T]he writ of habeas corpus may
be granted only when the petitioner has established a lack of jurisdiction for the order of
confinement or is otherwise entitled to immediate release because of the expiration of his
sentence.”) (emphasis added); Jackie Joyce Brown v. Tim Guider, Sheriff, No.
03C01-9310-CR-00346, slip op. at 3 (Tenn. Crim. App., Knoxville, Apr. 22, 1994) (“The
writ of Habeas Corpus, codified at Tennessee Code Annotated [s]ection 29-21-101 to 130
is to be issued only in the case of a void judgment or to free a prisoner held after the term
of imprisonment has expired.”) (emphasis added). Accordingly, the applicable restraints
imposed upon the petitioner by the sexual offender registration laws do not equate to an
extension of his sentence.




                                             -7-
                               B. Relief from a void judgment

                That said, the petitioner’s only other avenue to a plenary review of his habeas
corpus claims is that the conviction judgment resulting in the continuing restraint on his
liberty is void. The petitioner, however, did not allege – and makes no claim on appeal – that
the judgment is void. The judgment reflects that the trial court had jurisdiction to enter the
conviction and sentence. The petitioner has pointed to no provision or omission in the
judgment that would deprive the trial court of the power to convict and sentence him. We
hold that the judgment is not void.

             Consequently, the petitioner has failed to show that his claims are apt for
habeas corpus relief, and the habeas corpus court did not err in summarily dismissing the
petition.

                                 III. Availability of Remedy

               In his brief, the petitioner argues that he should be availed a remedy to redress
the injustice that he claims has been wrought upon him. As we have explained above,
however, the writ of habeas corpus is limited in scope and has not been conceived as a
bromide for any and all complaints about criminal convictions or sentences. Although The
Great Writ has been judicially developed in ways that demonstrate flexibility of application,
the writ has retained its prominence qua reverence – to the point of being galvanized into
federal and state constitutional provisions – as a protection against abuses by the executive
branch because, in part, it has not been subverted to an amorphous declaratory judgment form
of action.

                That said, the lack of a habeas corpus remedy does not mean that no legal
avenue was ever available to address the petitioner’s complaints. Apparently, the petitioner’s
concerns about the sexual offender registration arose via 2004 and 2007 amendments to the
law despite that he may not have experienced consequential employment or social detriments
until later. In Tennessee, post-conviction relief is available when a conviction judgment is
void or voidable as a result of a constitutional deprivation. T.C.A. § 40-30-103. Our courts
have used the post-conviction procedure to redress a denial of the right to counsel, in proper
cases, by ordering “[s]pecific performance of a plea agreement [as] a constitutionally
permissible remedy.” Goosby v. State, 917 S.W.2d 700, 708 (Tenn. Crim. App. 1995) (citing
Santobello v. New York, 404 U.S. 257 (1971); Turner v. State, 858 F.2d 1201, 1208 (6th
Cir.1988)).

              A plea bargain agreement may be scrutinized on appeal where
              enforcement of the agreement would deny the accused a

                                              -8-
              fundamental constitutional right or be unconscionable and not
              deserving of judicial approval. When the State later breaches a
              plea bargain agreement, the aggrieved defendant may either seek
              specific performance of the agreement or ask the court to restore
              both parties to the status they occupied immediately before the
              plea was entered. However, these principles apply only after the
              bargained guilty plea has been accepted by the Court.

Harris v. State, 875 S.W.2d 662, 666 (Tenn. 1994) (citations omitted). “When the state later
breaches a plea bargain agreement, the aggrieved defendant may either seek specific
performance of the agreement or ask the court to restore both parties to the status they
occupied immediately before the plea was entered.” State v. Turner, 713 S.W.2d 327, 329
(Tenn. Crim. App. 1986). “Where an agreement is accepted and breached, one of two results
ordinarily follows, depending on the circumstances: (1) either specific performance of the
agreement is directed, or, (2) the parties are restored to the status existing immediately before
the plea was entered.” Metheny v. State, 589 S.W.2d 943, 945 (Tenn. Crim. App. 1979).

                  Given this nuance of post-conviction law, perhaps the petitioner could have
articulated a claim for specific performance of his plea agreement via a petition for post-
conviction relief. We recognize that the statutory changes occurred well after the applicable
post-conviction statute of limitations had expired. We also, recognize, however, that
principles of due process may toll the post-conviction statute of limitations under appropriate
circumstances. Our supreme court acknowledged that “under the circumstances of a
particular case, application of the statute [of limitations] may not afford a reasonable
opportunity to have the claimed issue heard and decided.” Burford v. State, 845 S.W.2d 204,
208 (Tenn. 1992). To determine whether due process requires waiver of the statute of
limitations in a particular case, a court must consider the governmental and private interests
involved. Id. at 209. The supreme court clarified the Burford rule in Sands v. State, 903
S.W.2d 297 (Tenn. 1995). The rule from Sands and Burford is that “in certain
circumstances, due process prohibits the strict application of the post-conviction statute of
limitations to bar a petitioner’s claim when the grounds for relief, whether legal or factual,
arise after . . . the point at which the limitations period would normally have begun to run.”
Sands, 903 S.W.2d at 301. The court established a three-step process:

              (1) determine when the limitations period would normally have
              begun to run; (2) determine whether the grounds for relief
              actually arose after the limitations period would normally have
              commenced; and (3) if the grounds are “later-arising,” determine
              if, under the facts of the case, a strict application of the
              limitations period would effectively deny the petitioner a

                                               -9-
               reasonable opportunity to present the claim.

Id. We also recognize, of course, that several years have now elapsed since the statutory
amendments that aggrieve the petitioner were enacted. At any rate, a remedy that once may
have existed does not amount to the absence of any remedy at all.

                                        IV. Conclusion

                The petitioner has established that the restrictions of the sexual offender
registry are a restraint on his liberty, but the petitioner cannot assert that he is imprisoned on
an expired sentence and has not shown that the conviction judgment is void. Accordingly,
he is not entitled to habeas corpus relief, and the summary order of dismissal of the petition
is affirmed.

                                                     _________________________________
                                                     JAMES CURWOOD WITT, JR., JUDGE




                                              -10-